Eothrock, Ch. J.
The note, and the mortgage given to secure the same, being in the possession of the defendants, the burden of proof was on the plaintiff to show by a preponderance oí the evidence that they were not delivered, and that, therefore, the mortgage never was a valid instrument. A careful examination of the evidence leads us to the *109conclusion that the district court correctly found that the evidence was not sufficient to authorize a decree for the plaintiff. ¥e think that the finding, that the plaintiff did not establish the allegation that part of the consideration, of the mortgage was for intoxicating liquors unlawfully sold, is also correct. "VVe need not set out or discuss the evidence.
Affirmed.